      Case 6:17-cv-06323-FPG-MJP Document 96 Filed 11/10/20 Page 1 of 2

                                                                                             Spencer L. Ash
  Department of Law                                                                          Municipal Attorney
  City Hall Room 400A, 30 Church Street
  Rochester, New York 14614-1295
  www.cityofrochester.gov




November 10, 2020

VIA ECF
Hon. Mark W. Pederson
100 State Street
Rochester, NY 14614



Your Honor,


       With respect to the arguments made at Docket No. 95 concerning the untimeliness of
Defendant’s opposition to Mr. Shield’s fee application, Defendants were fully prepared to
respond to any briefing schedule issued by the Court. It is common practice for the Court to
issue a briefing schedule, at times, weeks after a motion has been filed. However, when the
Court issued a Remark (Docket #93) it became obvious that no briefing schedule would be
forthcoming, at which point, Defendants immediately filed a voluminous response to Mr.
Shield’s application, which had been obviously drafted well in advance.


       Nevertheless from October 13, 2020 to October 27, 2020 I was out of the country with
my family. Upon reentry I was forced to quarantine for another fourteen days. Accordingly, I
was away from my office for over one (1) month and was forced to deal with several pressing
legal matters remotely. Defendant prepared an exhaustive response to Mr. Shield’s application
which was obviously done well in advance of any remark made by the Court. This fact is
apparent because our Opposition was filed within minutes of the Remark being filed.


       We respectfully ask for the Court’s consideration. Thank you.


Respectfully,

s/Spencer L. Ash, Esq.



  Phone: 585.428.6699       Fax: 585.428.6950   TTY: 585.428.6054         EEO/ADA Employer
Case 6:17-cv-06323-FPG-MJP Document 96 Filed 11/10/20 Page 2 of 2
